 Case 19-22967        Doc 461    Filed 05/27/21 Entered 05/27/21 09:29:55           Desc Main
                                  Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                    ) Chapter 11
                                           )
 Natalja Vildziuniene,                     ) Judge Timothy A. Barnes
                                           )
 Debtor/Debtor-in-Possession.              ) Case No. 19-22967

                                    NOTICE OF MOTION

TO: ATTACHED SERVICE LIST

       PLEASE TAKE NOTICE that on the 7th day of June 2021 at the hour of 1:00 p.m., or
as soon thereafter as counsel can be heard, I shall appear before the Honorable Timothy A. Barnes,
or before any other Judge who may be sitting in his place, and present the Motion of Debtor for
Authority to Employ Handwriting Expert and Approval of Fee Agreement Contract, a copy
of which is attached hereto and herewith served upon you.

      This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

      To appear by video, (1) use the link: https://www.zoomgov.com/. (2) Enter the meeting
ID 161 329 5276. (3) Enter the passcode 433658. Unless otherwise ordered by Judge Barnes,
the hearings will be conducted without video.

      To appear by telephone, (1) CALL Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. (2) Enter the meeting ID 161 329 5276. (3) Enter passcode 433658.

          When prompted identify yourself by stating your full name.

      To reach Judge Barnes’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

       If you object to this motion and want it called on the presentment date above, you may
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.

                                             /s/John H. Redfield
                                             Crane, Simon, Clar & Goodman
                                             135 S. LaSalle, Suite 3950
                                             Chicago, IL 60603
                                             (312) 641-6777
 Case 19-22967       Doc 461     Filed 05/27/21 Entered 05/27/21 09:29:55            Desc Main
                                  Document     Page 2 of 6




                                CERTIFICATE OF SERVICE



       The undersigned, being first duly sworn on oath deposes and states that he
caused a copy of the foregoing Notice and attached Motion to be served on all parties listed on the
attached Service List via the Court’s Electronic Registration (ECF) (where indicated), via
Facsimile or email (where indicated) or via First Class U.S. Mail (where indicated), and properly
addressed and postage pre-paid on the 23rd of May 2021.

                                                            /s/John H. Redfield
Case 19-22967     Doc 461     Filed 05/27/21 Entered 05/27/21 09:29:55     Desc Main
                               Document     Page 3 of 6



Via ECF                                        David DeCelles
Patrick S. Layng                               U.S. Attorney's Office
USTPRegion11.ES.ECF@usdoj.gov                  david.decelles@usdoj.gov

                                               Dana N O'Brien
James J Ayres Law Offices, Ltd.                dana.obrien@mccalla.com
James@AyresLawLtd.com
                                               Toni Townsend
Kevin Besetzny                                 toni.townsend@mccalla.com
kbesetzny@besetznylaw.com
                                               Via Email:
Jennifer M Rinn                                Natalja Vildziuniene
Jennifer@rinnrichmanlaw.com
                                               James L. Hayes
Amir R Tahmassebi                              JLLHQDE@AOL.com
amir@konicekdillonlaw.com

Jeffrey Snell jeffrey.snell@usdoj.gov

Bradley Block
brad.block@bradblocklaw.com

Jonathan D. Golding
jgolding@goldinglaw.net

Richard N Golding
rgolding@goldinglaw.net

Cornelius P Brown
nbrown@cohonraizes.com

Carrie A. Dolan
cdolan@cohonraizes.com

Jeffrey D Corso
jcorso@ccvmlaw.com

Peter C Bastianen
bkpleadingsNORTHERN@il.cslegal.co
m

Christopher T Smith
ctsmith@attorneyctsmith.com
 Case 19-22967         Doc 461     Filed 05/27/21 Entered 05/27/21 09:29:55          Desc Main
                                    Document     Page 4 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                      ) Chapter 11
                                             )
 Natalja Vildziuniene,                       ) Judge Timothy A. Barnes
                                             )
 Debtor/Debtor-in-Possession.                ) Case No. 19-22967


           MOTION FOR AUTHORITY TO EMPLOY HANDWRITING EXPERT
                AND APPROVAL OF FEE AGREEMENT CONTRACT

          Natalja Vildziuniene, Debtor/Debtor-in-Possession herein (“Debtor”), by her counsel,

Crane, Simon, Clar & Goodman, hereby seeks the entry of an order authorizing the Debtor to retain

and employ James L. Hayes and the firm of James L. Hayes & Associates (collectively “Hayes”)

as her handwriting expert, and Approval of Fee Agreement Contract, and in support thereof, states

as follows:

Introduction

          1.     On August 14, 2019, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code (“Petition Date”).

          2.     The Debtor has been operating her business and managing her financial affairs as

debtor-in-possession since the Petition Date. No trustee, examiner or committee of unsecured

creditors has been appointed in the Debtor’s Chapter 11 case.

          3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. Section 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§1408 and 1409.

          4.     This matter constitutes a “core” proceeding within the meaning of 28 U.S.C.

Section 157(b).




                                                 -1-
 Case 19-22967        Doc 461     Filed 05/27/21 Entered 05/27/21 09:29:55             Desc Main
                                   Document     Page 5 of 6



       5.      The statutory predicates for the relief requested in this Motion are Sections 327

and 328 of the Bankruptcy Code.

       6.      The Debtor has selected Hayes because of its expertise in handwriting

examination and identification of documents, and by this Motion the Debtor seeks the entry of an

Order approving the Debtor’s retention and employment of Hayes, and approval of the Fee

Agreement Contract, attached hereto as Exhibit A (the “Agreement”).

Relevant Factual Background

       7.      The Debtor’s place of residence is located at 647 Metropolitan Way, #305, Des

Plaines, IL 60016.

       8.      The Debtor is of the opinion that her identity, credit and property were converted

by the forging of her signature to numerous documents including but not limited to mortgages,

deeds, promissory notes, guaranties and applications. The Debtor is in need of a handwriting

expert to resolve issues and claims in this case.

       9.      Hayes represents no interests adverse to the Debtor, its estate or its creditors and

are therefore disinterested. The Affidavit of Disinterestedness of Hayes is attached hereto as

Exhibit B and by express reference made a part hereof.

       10.     Hayes has examined numerous documents in the past as a handwriting expert and

has been an expert witness in court on numerous occasions.

       11.     Hayes has requested a $2,000 retainer in order to commence work as set forth in

Exhibit A.

       WHEREFORE, Natalja Vildziuniene, debtor/debtor-in-possession herein, prays for the

entry of an Order as follows:




                                                    -2-
 Case 19-22967       Doc 461     Filed 05/27/21 Entered 05/27/21 09:29:55         Desc Main
                                  Document     Page 6 of 6



       A.     Authorizing the employment of the firm of James L. Hayes & Associates as a

handwriting expert pursuant to the terms of the Fee Agreement Contract attached hereto as

Exhibit A;

       B.     Authorizing the Debtor to enter into the Fee Agreement Contract;

       C.     Authorizing the Debtor to pay Hayes $2,000 as referenced in the Fee Agreement

Contract, without further Order of Court; and

       D.     For such other and further relief as is just and equitable.

                                             Natalja Vildziuniene, Debtor

                                             By: /s/John H. Redfield
                                               One of her attorneys
DEBTOR’S COUNSEL:
John H. Redfield (Atty. No. 2298090)
Crane, Simon, Clar & Goodman
135 S. LaSalle Street, Suite 3950
Chicago, Illinois 60603
312-641-6777
W:\JHR\Vildziuniene, Ch.11\Employ Handwrit Specialist.MOT-Hayes.docx




                                                -3-
